UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

July 6, 2015
Dear Colleague:
It has come to our attention that there are concerns in the field regarding services delivered to
children with autism spectrum disorder (ASD). In particular, the Office of Special Education
Programs (OSEP) has received reports that a growing number of children with ASD may not be
receiving needed speech and language services, and that speech-language pathologists and other
appropriate professionals may not be included in evaluation and eligibility determinations under
the Individuals with Disabilities Education Act (IDEA), Part B, or in meetings to develop the
individualized education program (IEP) or individualized family service plan (IFSP) under both
Parts B and C of IDEA. Some IDEA programs may be including applied behavior analysis
(ABA) therapists exclusively without including, or considering input from, speech language
pathologists and other professionals who provide different types of specific therapies that may be
appropriate for children with ASD when identifying IDEA services for children with ASD.
OSEP places a high priority on ensuring that infants, toddlers and children with disabilities are
identified as early as possible under the IDEA and that appropriate services are provided,
including to infants, toddlers, and children with ASD. Under Part B of the IDEA, each State and
its public agencies must ensure that a free appropriate public education (FAPE) is made available
to all eligible children with disabilities (34 CFR §§300.101 and 300.17). Under Part C of the
IDEA, each State must ensure that each eligible infant and toddler with a disability has available
early intervention services that are designed to meet their developmental needs as identified by
the IFSP team.
When conducting an evaluation under Part C of the IDEA, the evaluation must identify the
child’s level of functioning in each of the following developmental areas: cognitive
development; physical development, including vision and hearing; communication development;
social or emotional development; and adaptive development (34 CFR §303.321(b)). Similarly,
when conducting an initial evaluation under Part B, the public agency must ensure the child is
assessed in all areas related to the suspected disability, including, if appropriate, health, vision,
hearing, social and emotional status, general intelligence, academic performance, communicative
status, and motor abilities (34 CFR §300.304(c)(4)). In addition, the IFSP Team must include a
person or persons directly involved in conducting the evaluations and assessments (34 CFR
§303.343(a)(1)), while the IEP team must include an individual who can interpret the
instructional implications of evaluation results (34 CFR §300.321(a)(5)). The IDEA’s IEP and
IFSP processes are designed to ensure that an appropriate program is developed to meet the
unique individual needs of a child with a disability, and that services are identified based on the
unique needs of the child by a team that include the child’s parents.

www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by fostering educational
excellence and ensuring equal access.

Page 2 – Lead Agency Director

We recognize that ABA therapy is just one methodology used to address the needs of children
with ASD and remind States and local programs to ensure that decisions regarding services are
made based on the unique needs of each individual child with a disability (and the child’s family
in the case of Part C of the IDEA). We are sharing for your reference, and we encourage you to
review, relevant guidance released by the Center for Medicare and Medicaid Services,
“Clarification of Medicaid Coverage of Services to Children with Autism” (July 7, 2014;
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-07-07-14.pdf) and
“Medicaid and CHIP FAQ: Services to Address Autism” (September 2014;
http://medicaid.gov/federal-policy-guidance/downloads/faq-09-24-2014.pdf).
I hope this clarification is helpful to the speech language pathologists and others represented by
your organization. If you have additional questions, please do not hesitate to contact Susan
Kauffman at susan.kauffman@ed.gov or Dawn Ellis at dawn.ellis@ed.gov.
Sincerely,
/s/ Melody Musgrove
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

